IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                January 2, 2008
                               No. 07-60080
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ANTHONY S. PETERSON

                                          Defendant-Appellant


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 2:06-CR-91-1


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Anthony S. Peterson appeals the sentence imposed following his guilty-
plea conviction for possession of child pornography through interstate commerce
by means of a computer. See 18 U.S.C. §§ 2252A(a)(5)(B) & 2256(8)(A). He
argues that the non-Guidelines sentence imposed by the district court was
unreasonable, that the district court erred in relying on hearsay evidence to
sentence him outside of the Guidelines, and that the hearsay evidence was



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-60080

unreliable. Finally, he argues that the district court gave undue weight to
certain factors when imposing his sentence, failed to consider the advisory
guidelines, and failed to consider whether the sentence would avoid sentencing
disparities amongst defendants.
      Following United States v. Booker, 543 U.S. 220 (2005), a non-Guidelines
sentence is ultimately reviewed for unreasonableness. United States v. Smith,
440 F.3d 704, 707 (5th Cir. 2006). Prior to imposing a non-Guidelines sentence,
the district court must calculate the correct guidelines range, consider it as
advisory, and use it as a frame of reference. United States v. Mejia-Huerta, 480
F.3d 713, 721 (5th Cir. 2007), petition for cert. filed (Apr. 18, 2007) (No. 06-1381).
In addition to using the “appropriate Guideline range as a frame of reference,”
the sentencing court “must more thoroughly articulate its reasons when it
imposes a non-Guideline sentence than when it imposes a sentence under
authority of the Sentencing Guidelines.”          Smith, 440 F.3d at 707.          “A
non-Guideline sentence unreasonably fails to reflect the statutory sentencing
factors where it (1) does not account for a factor that should have received
significant weight, (2) gives significant weight to an irrelevant or improper
factor, or (3) represents a clear error of judgment in balancing the sentencing
factors.” Id. at 708.
      The district court in this case recognized the advisory guidelines range and
used it as a reference. Moreover, the district court gave many detailed reasons
for imposing the non-Guidelines sentence and, in doing so, specifically referenced
the § 3553(a) factors. It found that a preponderance of the evidence established
that Peterson “committed other acts” which justified a sentence above the
advisory guidelines. The district court also specifically found that the evidence
presented showing that Peterson had committed those other acts was reliable.
See United States v. Jones, 444 F.3d 430, 433-34 (5th Cir), cert. denied, 126 S. Ct.
2958 (2006).    The district court’s consideration of hearsay testimony was
permissible. See United States v. Ramirez, 271 F.3d 611, 613 (5th Cir. 2001).

                                          2
                                  No. 07-60080

The sentencing judge apparently found that Peterson’s testimony was not
believable. We defer to the district court’s credibility findings made at a
sentencing hearing, United States v. Perez, 217 F.3d 323, 331-32 (5th Cir. 2000).
      Peterson fails to provide any support for his assertion that the fact that he
was 10 years older than the minor in question during their relationship was a
mitigating as opposed to an aggravating factor. He also does not explain how the
fact that his sexual relationship with the minor may have been legal in the state
of Nevada outweighs the myriad other reasons for sentencing him above the
advisory guidelines range.
      Finally, contrary to Peterson’s assertions, the district court did explain
why a lesser sentence would not promote the § 3553(a) factors. Moreover,
although the district court did not make any specific findings regarding
§ 3553(a)(6)’s requirement that the district court consider the need to avoid
unwarranted sentencing disparities among similar defendants, this fact does not
render Peterson’s sentence unreasonable.         See Smith, 440 F.3d at 707.
AFFIRMED.




                                        3